Fourth Court of Appeals
                               San Antonio, Texas
                                     October 3, 2016

                                   No. 04-16-00395-CV

                    Matthew PERDUE and Team 1 Consulting, LLC,
                                  Appellants

                                            v.

                            Jay D. PFEIFER and CCNBI, Inc.,
                                       Appellees

                From the 150th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2010-CI-07859
                         Honorable Renée Yanta, Judge Presiding


                                     ORDER
    Team 1 Consulting LLC’s third motion for an extension of time to file its brief is
GRANTED. The brief is due on October 5, 2016. No further extensions will be granted.


                                                 _________________________________
                                                 Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of October, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court